PER CURIAM
Defendant was charged with possession of a controlled substance. ORS 475.992(4). The state appeals a pretrial order suppressing evidence, contending that the seizure was valid under either the “plain view” or the “emergency” exception to the warrant requirement. In granting defendant’s motion, the trial court stated only:
“It’s close. The balance is an extremely close situation, but I think it’s the Court’s responsibility to resolve close calls in favor of the defendants, so I will suppress the evidence.”
That order is not sufficient for effective review, because it lacks any finding of historical fact or conclusions of law. We cannot discern the factual or legal basis for the ruling. We therefore reverse the order. State v. Wise, 305 Or 78, 81, 749 P2d 1179 (1988); see also State v. Raygoza, 90 Or App 473, 475-76, 752 P2d 1253 (1988).
Reversed and remanded.